Title: To Thomas Jefferson from Archibald Hamilton Rowan, 23 April 1806
From: Rowan, Archibald Hamilton
To: Jefferson, Thomas


                        
                            London Apl: 23 1806—
                        
                        Presuming too much upon Mr Jeffersons polite attention to me while I resided in the United States of North
                            America, I take the liberty of announcing the Bearer of this, Counsellor Sampson, as a man whose honour integrity and
                            patriotism have so much attached me to him as to make me guilty of this almost impertinent intrusion. 
                  I am with sincere
                            respect your obedient servent
                        
                            A Hamilton Rowan
                            
                        
                    